UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2477



EDWARD L. FLOYD,

                                            Plaintiff - Appellant,

          versus


INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-191-BR-5)


Submitted:   April 13, 2001                    Decided:   May 2, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Edward L. Floyd, Appellant Pro Se. Thomas Samuel Williamson, Jr.,
COVINGTON & BURLING, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Floyd appeals the district court's orders dismissing

with prejudice his Fair Labor Standards Act suit and denying his

motion for reconsideration of that order.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory and

jurisdictional.”   Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order dismissing Floyd’s suit was entered

on the court’s docket on July 20, 2000.   Appellant’s notice of ap-

peal was filed on October 24, 2000.    Floyd did not file his motion

to reconsider within ten days of the district court's order dis-

missing his suit, consequently the time period for filing his

appeal of that order was not tolled.    See Fed. R. App. P. 4(a)(4);

Panhorst v. United States, 241 F.3d 367, 370 (4th Cir. 2001).

Therefore, Floyd's appeal is timely only as to the district court's

denial of his subsequent motion for reconsideration, construed here

under Fed. R. Civ. P. 60(b).    See, e.g., Small v. Hunt, 98 F.3d

789, 797 (4th Cir. 1996).




                                2
     This Court reviews a denial of a Rule 60(b) motion for abuse

of discretion.   See NOW v. Operation Rescue, 47 F.3d 667, 669 (4th

Cir. 1995) (per curiam).   We have reviewed the record and conclude

that the district court's denial of Floyd's motion for reconsid-

eration was not an abuse of discretion.

     Accordingly, we dismiss Floyd's appeal of the district court's

order dismissing with prejudice his Fair Labor Standards Act suit

for lack of jurisdiction because Floyd's notice of appeal was un-

timely as to that order.   We affirm the district court's denial of

Floyd's motion for reconsideration.    Floyd's motion for leave to

file a reply brief is denied.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                DISMISSED IN PART; AFFIRMED IN PART




                                 3